Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 1 of 16




              EXHIBIT 1
              Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 2 of 16




      UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                              CALIFORNIA

     If you have used the Uber Application as a Driver in California
 or Massachusetts between August 16, 2009, and February 28, 2019,
 and you are not bound by Uber’s arbitration clause (either because
 you validly opted out of arbitration or because Uber has no record
  of your acceptance of an arbitration agreement), you could get a
               payment from a class action settlement.
                        [include hyperlink to claim portal from “get a payment”]

             A federal court authorized this notice. This is not a solicitation from a lawyer.

•   Two class action lawsuits were filed against Uber Technologies, Inc. (“Uber”) by drivers
    who have used the Uber App (the “App”) on behalf of themselves and other drivers who
    have used the App in California and Massachusetts. These lawsuits allege that drivers should
    be classified as employees, and that Uber has violated provisions of California and
    Massachusetts labor law by classifying drivers as independent contractors. Uber denies these
    allegations.

The parties have reached a proposed settlement (“Settlement”) to resolve both of these lawsuits.
Under the Settlement, Uber agrees to pay $20,000,000 and to change certain of its policies
affecting drivers. The settlement does not reclassify drivers as employees. The exact recovery
per driver will depend on miles driven while using the Uber App with a passenger in the car and
the settlement claims rate (since unclaimed funds will be distributed to drivers who submit
claims). Assuming a 50% claims rate, the average net settlement share per claiming settlement
class member will be $2,206. Assuming a 100% claims rate, drivers who drove 0-1,000 miles
may receive more than $180, whereas drivers who drove 10,000 miles may receive almost
$2,000. Drivers who drove 100,000 miles may receive more than $18,000. If there is a 50%
claims rate, these estimates would double for drivers who submit claims.

•   The Court in charge of these lawsuits still has to decide whether to approve the Settlement.
    If it does, drivers who used the App in California or Massachusetts between August 16, 2009
    and February 28, 2019 (the “Settlement Class Period”), and who are not bound by Uber’s
    arbitration clause (either because they validly opted out of arbitration or because Uber has no
    record of your acceptance of an arbitration agreement), will be eligible for payment from
    Uber.

•   Your legal rights are affected whether you act or don’t act. This Notice is to inform you of
    the Settlement, including: the nature of the claims at issue, your right to participate in or
    exclude yourself from the Settlement, and the effect of exercising your various options.




                       QUESTIONS? VISIT www.[______________].com
                                          1
             Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 3 of 16




        YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

SUBMIT A CLAIM              The only way to get a payment. Give up your right to be a part of
                            another case against Uber about the claims being resolved in this
                            Settlement. In order to receive a payment, you must submit a
                            claim [a hyperlink will take class members to claim portal], which
                            you can do electronically or by mail, as explained below in the
                            response to Question No. 11. [A hyperlink will be included here
                            that will take class members down to paragraph 11.]

EXCLUDE YOURSELF            Get no payment. Keep your right to be part of another case against
FROM THE SETTLEMENT         Uber about the claims being resolved in this Settlement.

OBJECT TO THE               Write to the Court about why you don’t like this Settlement. You
SETTLEMENT                  cannot object in order to ask the Court for a higher payment for
                            yourself personally, although you can object to the payment terms
                            (or any other terms) that apply generally to the class.

GO TO A HEARING             Seek permission to speak in Court about the fairness of the
                            Settlement. The Court will hold a hearing regarding the fairness of
                            the Settlement to decide whether to approve it.

DO NOTHING                  Get no payment. Give up rights.

•   Your legal rights and options—and the deadlines to exercise them—are explained in this
    Notice. Please read this Notice carefully.

•   Any questions? Read on and visit www.[__________].com.

Para una notificación en español, visitar nuestro website, www.[__________].com.




                     QUESTIONS? VISIT www.[______________].com
                                        2
                   Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 4 of 16




                                          WHAT THIS NOTICE CONTAINS
BASIC INFORMATION ....................................................................................................................... 4
     1. Why did I get this notice?
     2. What are the O’Connor and Yucesoy lawsuits about?
     3. What is a class action and who is involved?
     4. Why is there a settlement?
WHO IS IN THE SETTLEMENT............................................................................................................ 5
     5. How do I know if I am part of the Settlement?
     6. Which drivers are not part of the Settlement?
     7. I’m not sure if I am included in the Settlement.
THE SETTLEMENT BENEFITS—WHAT YOU GET .............................................................................. 6
     8. What does the Settlement provide?
     9. How are individual Settlement Class Member payments determined?
     10. What if I disagree with my payment?
HOW YOU GET A PAYMENT—SUBMITTING A CLAIM .................................................................... 10
     11. How can I get a payment?
     12. When would I get my payment?
     13. What am I giving up by staying in the case and getting a payment?
THE LAWYERS REPRESENTING YOU .............................................................................................. 11
     14. Do I have a lawyer in this case?
     15. How will the Lawyers and Class Representatives be paid?
EXCLUDING YOURSELF FROM THE SETTLEMENT ........................................................................... 12
     16. What does it mean to request exclusion from the Settlement?
     17. How do I ask the Court to exclude me from the Settlement?
     18. If I don’t exclude myself, can I sue Uber for the same thing later?
     19. If I exclude myself, can I get money from this Settlement?
OBJECTING TO THE SETTLEMENT ................................................................................................... 13
     20. What if I do not like the Settlement?
     21. What is the difference between objecting and excluding?
THE COURT’S FAIRNESS HEARING ................................................................................................. 14
     22. When and where will the Court determine whether to approve the Settlement?
     23. Do I have to come to the Fairness Hearing?
     24. What if the Settlement is not approved?
IF YOU DO NOTHING ..................................................................................................................... 15
     25. What happens if I do nothing at all?
GETTING MORE INFORMATION ...................................................................................................... 15
     26. How do I get more information about the Settlement?




                               QUESTIONS? VISIT www.[______________].com
                                                  3
              Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 5 of 16




                                     BASIC INFORMATION
1.     Why did I get this notice?

Uber’s records show that you used the Uber smartphone application as a driver in California or
Massachusetts between August 16, 2009, and February 28, 2019, and that you are not bound by
Uber’s arbitration clause (either because you validly opted out of arbitration or because Uber has
no record of your acceptance of an arbitration agreement). The Court authorized you to receive
this notice because you have a right to know about a proposed settlement of two class action
lawsuits, and about your options, before the Court decides whether to approve the settlement.
These lawsuits are known as O’Connor, et al. v. Uber Technologies, Inc., Case No. 13-03826-
EMC (the “O’Connor lawsuit”), and Yucesoy, et al. v. Uber Technologies, Inc., et al., Case No.
15-0262-EMC (the “Yucesoy lawsuit”).

Judge Edward M. Chen of the United States District Court for the Northern District of California
is overseeing these lawsuits. This Notice is to inform you that the parties in the O’Connor
lawsuit and the Yucesoy lawsuit have reached a single proposed Settlement intended to resolve
both lawsuits. This Notice explains your legal rights under the Settlement, the benefits that are
available to you, and how to get them.

2.     What are the O’Connor and Yucesoy lawsuits about?

The central issue in both of these lawsuits is whether Uber has misclassified drivers as
independent contractors, as opposed to its employees. In the O’Connor lawsuit, the plaintiffs
alleged that because drivers are employees, certain of Uber’s conduct and policies toward drivers
in California violated California labor law. Specifically, the plaintiffs claimed Uber failed to
reimburse drivers for vehicle-related and phone expenses and failed to pass along to drivers the
entire portion of the fare that allegedly represents a tip.

In the Yucesoy lawsuit, the plaintiffs alleged that because drivers are employees, certain of
Uber’s conduct and policies toward drivers in Massachusetts violated Massachusetts labor law.
Specifically, the plaintiffs claimed Uber unlawfully classified drivers as independent contractors,
failed to reimburse drivers for their expenses, failed to pass along to drivers the entire portion of
the fare that allegedly represents a tip, and interfered with drivers’ relationships with passengers.

Uber denies any wrongdoing and liability and contends that it correctly classified drivers as
independent contractors and complied at all times with applicable California and Massachusetts
law.

3.     What is a class action and who is involved?

In a class action lawsuit, one or more people called “Class Representatives” sue on behalf of
other people who have similar claims. The people together are a “Class” or “Class Members.”
Together, the Class Representatives and Class Members are called the Plaintiffs. Uber—the
company that has been sued—is called the Defendant. One court resolves the issues for
everyone in the Class—except for those people who choose to exclude themselves from the

                       QUESTIONS? VISIT www.[______________].com
                                          4
              Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 6 of 16




Class. This Settlement seeks to resolve two separate class action lawsuits filed against Uber—
the O’Connor lawsuit and the Yucesoy lawsuit, but only on behalf of those drivers who are not
bound by Uber’s arbitration clause (either because they validly opted out of arbitration or
because Uber has no record of your acceptance of an arbitration agreement).

4.     Why is there a settlement?

The Court did not decide in favor of the Plaintiffs (the drivers) or the Defendant (Uber) in the
O’Connor lawsuit or the Yucesoy lawsuit. Instead, the parties in each lawsuit agreed to a
settlement resolving both lawsuits that they believe is a fair, reasonable, and adequate
compromise. The parties reached this agreement following many years of litigation before the
trial court and the Ninth Circuit Court of Appeals. In particular, in light of the recent decision by
the Ninth Circuit Court of Appeals that Uber’s arbitration clause is enforceable, this settlement
covers only drivers who are not bound by Uber’s arbitration clause. Drivers who accepted the            Formatted: Font: (Default) Times New Roman
arbitration agreement cannot be part of a class action against Uber or a part of this Settlement        Formatted: Font: (Default) Times New Roman
and must instead pursue their claims in individual arbitration.                                         Formatted: Font: (Default) Times New Roman


The Settlement was reached only after lengthy negotiations and independent consideration of the
risks of litigation and benefits of settlement through formal conferences with an experienced
mediator. The Class Representatives and their lawyers have considered the substantial benefits
from the Settlement that will be given to the Class Members and balanced these benefits with the
risk that a trial could end in a verdict in Uber’s favor. They also considered the value of the
immediate benefit to the Class Members versus the costs and delay of litigation through trial and
additional appeals. Even if Plaintiffs were successful in these efforts, Class Members would not
receive any benefits for years to come. Counsel for the Plaintiffs believe that the amount Uber
has agreed to pay, along with the modifications Uber has agreed to make to certain of its
business practices, is fair, adequate, and reasonable in light of the risks and time required to
continue litigating this case.

                                WHO IS IN THE SETTLEMENT
5.     How do I know if I am part of the Settlement?

You are a part of this Settlement if you meet the following criteria:

You are a current or former driver who has used the Uber smartphone application in California
or Massachusetts between August 16, 2009, and February 28, 2019, and you are not bound by
Uber’s arbitration clause (either because you validly opted out of arbitration or because Uber has
no record of your acceptance of an arbitration agreement).
If you are part of the Settlement, you are called a member of the “Settlement Class” or
“Settlement Class Member” and are eligible to receive the monetary benefits described in this
Notice.

However, if you are a member of the Settlement Class, you may choose to exclude yourself from
the Settlement. You will not be included in the Settlement if you chose to validly and timely


                       QUESTIONS? VISIT www.[______________].com
                                          5
               Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 7 of 16




exclude yourself from the Settlement using the procedure set forth in the response below to
Question No. 17.

6.      Which drivers are not part of the Settlement?

The following groups of drivers are not included in the Settlement Class:

     A. Drivers who have never used the App in either California or Massachusetts.

     B. Drivers who are bound by Uber’s arbitration clause (because they have used the Uber
        Application any time since Uber included an arbitration clause in the driver agreement
        and did not opt out of arbitration by submitting a valid opt-out request with thirty (30)
        days of receiving each version of Uber’s arbitration agreement).

     C. Directors, officers, or agents of Uber or its subsidiaries and affiliated companies.

     D. Individuals designated by Uber as employees of Uber or its subsidiaries and affiliated
        companies.

     E. Members of the Court’s immediate family or staff.

     F. Drivers who validly and timely exclude themselves from the Settlement using the
        procedure set forth in the response below to Question No. 17.

7.      I’m not sure if I am included in the Settlement.

If you are not sure whether you are included, you can get free help at www.[__________].com,
or by calling the toll-free number, [1-800-000-0000]. You may also send questions to the
Settlement Administrator at [e-mail address] or [P.O. Box 0000, City, ST 00000].

                     THE SETTLEMENT BENEFITS—WHAT YOU GET
8.      What does the Settlement provide?

The Settlement provides for monetary benefits to members of the Settlement Class, as well as
changes to Uber’s policies that will affect all drivers in California and Massachusetts, including
those who are not part of the Settlement Class. Although Uber will be changing certain of its
policies, drivers are to remain classified as independent contractors.

Monetary Benefits
If the Settlement is ultimately approved by the Court, Uber will pay $20,000,000 (the
“Settlement Amount”) to settle the O’Connor lawsuit and the Yucesoy lawsuit for those drivers
who are not bound by Uber’s arbitration clause, including the dismissal with prejudice and the
release by all Settlement Class Members of all wage and hour claims now pending against Uber
in California and Massachusetts (“the Settlement Class Members’ Released Claims”), except that
any claims that a Settlement Class Member may have under the Fair Labor Standards Act
(“FLSA”) will not be released unless that Settlement Class Member submits a claim and

                        QUESTIONS? VISIT www.[______________].com
                                           6
             Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 8 of 16




acknowledges in writing that he or she agrees to a release of his or her claims under the FLSA.
This means that class members who do not opt out of the Settlement are permanently giving up        Formatted: Font: (Default) Times New Roman
their right to be a part of another case against Uber about the claims being resolved in this
Settlement. The Settlement Class Members’ Released Claims include the following:                    Formatted: Font: (Default) Times New Roman


   A. Claims for unpaid wages (including without limitation claims for minimum wage, regular
      wages, overtime, final wages, calculation of the correct overtime or regular rate, and meal
      period and rest period premiums), expense reimbursements, interest, and penalties
      (including waiting time penalties pursuant to California Labor Code section 203 and
      wage statement penalties pursuant to California Labor Code section 226);

   B. Claims pursuant to California Labor Code sections 200-204, 206.5, 207, 208, 210-214,
      216, 218, 218.5, 218.6, 221-224, 225.5, 226, 226.3, 226.7, 226.8, 227, 227.3, 245-249,
      351, 353, 432.5, 450, 510, 512, 551-552, 558, 1174, 1174.5, 1182.12, 1194, 1194.2,
      1194.3, 1197, 1197.1, 1198, 2753, 2802, and 2804 (payment of wages upon discharge at
      place of discharge, requirements regarding posting of regular pay days, fringe benefits, or
      health and welfare or pension fund contributions, penalties associated with requiring
      workers to repay wages to employer or with paying a lower wage, unlawful deductions,          Formatted: Font: Not Bold
      itemized wage statements, meal and rest breaks, vacation and sick days, gratuities, limits
      on hours and days of work, minimum wage, overtime, recordkeeping, failing to
      reimburse necessary business expenses);

   C. Claims pursuant to California Code of Civil Procedure section 1021.5 (penalties
      associated with hiring a contractor if license is invalid);

   D. Claims pursuant to California Code of Regulations, Title 8, sections 11010 and 11040
      (wage orders regulating wages, hours, and working conditions);

   E. Claims pursuant to Industrial Welfare Commission Wage Orders;

   F. Claims under California Business and Professions Code section 17200, et seq. and 17500
      (for unlawful, unfair, or fraudulent business practices);

   G. Claims under California common law to recover any alleged tip or expense;

   H. Claims pursuant to Massachusetts General Laws, chapter 149, sections 19, 19A, 19C, 20,
      24A, 24B, 24C, 24D, 24F, 52C, 52D, 100, 105A, 105B, 105D, 148, 148A, 148B, 148C,
      150, 150A, 152A, and 180 (keeping and furnishing information regarding personnel
      records, meal and rest breaks, parental leave, family and medical leave, sick time,
      payment of wages upon discharge, notification of deductions, violations related to tips,
      age and gender discrimination, requiring an employee to furnish a copy of a medical
      report or inquiring into undocumented status);

   I. Claims pursuant to Massachusetts General Laws, chapter 151, sections 1, 1A, 1B, 7, 10,
      15, 16, 19, and 20 (overtime, minimum wage, record-keeping, posting of minimum wage
      amounts);

                      QUESTIONS? VISIT www.[______________].com
                                         7
              Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 9 of 16




   J. Claims pursuant to Massachusetts General Laws, chapter 93A, sections 1, 2, and 11
      (unfair business practices);

   K. Claims pursuant to Massachusetts General Laws, chapter 266, section 91 (untrue and
      misleading advertisements);

   L. Claims under Massachusetts common law to recover any alleged tip or expense;

   M. Claims for attorneys’ fees and costs;

   N. Claims of unfair business practices; and

   O. All claims, including common law claims, arising out of or related to the statutory causes
      of action described herein.

After deducting attorneys’ fees and costs, settlement administration costs and additional awards
to the Class Representatives for initiating and bearing the burdens of these lawsuits, all of which
are subject to Court approval, the remainder of the Settlement Amount—called the “Net
Settlement Fund”—will be available for distribution to Settlement Class Members.

Changes to Uber’s Policies

In addition to the monetary payments outlined above, Uber will modify certain of its business
practices relating to drivers in California and Massachusetts. These modifications include the
following:

   1. Comprehensive Written Deactivation Policy: Uber will maintain Community Guidelines
      (the “Policy”). Pursuant to this Policy:

         a. Low acceptance rates are not grounds for account deactivation.

         b. Uber will maintain its comprehensive Policy online in an easily-accessible and
            easily-understood format.

         c. Uber will provide advance warning before a Driver’s user account is deactivated for
            reasons other than safety issues, physical altercation discrimination, fraud, sexual
            misconduct, harassment, or illegal conduct (each, an “Excluded Matter”).

         d. Uber will provide the Driver with an explanation for its decision to deactivate the
            account.

   2. Formal Appeals Process for Deactivation Decisions: On or before one hundred and
      eighty (180) days after the Effective Date, Uber will institute a formal appeals process for
      deactivation decisions, except in certain circumstances (e.g., among others, where
      deactivation relates to or arises from low star ratings, safety issues, criminal activity,
      physical altercation, sexual misconduct, fraud, discrimination, harassment and


                      QUESTIONS? VISIT www.[______________].com
                                         8
               Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 10 of 16




         background checks). To that end, Uber will create a Driver Panel in major cities with
         Greenlight Hubs that consists of high-quality, highly-rated active Drivers. For Drivers
         who initiate a formal appeals process, the panel will recommend whether Drivers should
         be reactivated in the event their user account was deactivated.

      3. Quality Courses for Drivers: Uber will make quality courses available for Drivers whose
         user accounts are deactivated in California and Massachusetts, except in the event of an
         Excluded Matter. Uber will work with third-party providers to help lower the cost of
         these courses for Drivers. Completion of one of these courses will make Drivers eligible
         for consideration for reactivation.

The complete terms of the Settlement are in the Settlement Agreement, which is available at
www.[__________].com. You may also request a hard copy of the Settlement Agreement by
sending a self-addressed, stamped envelope to [Settlement Administrator - name and address].

9.       How are individual Settlement Class Member payments determined?

Payments to Settlement Class Members who submit valid claims (see Question 11) will be based
on each such Settlement Class Member’s share of the Net Settlement Fund. A Settlement Class
Member’s share will be determined by the total number of miles that he or she spent “On Trip”
during the Settlement Class Period. “On Trip” means the period of time when a driver is
transporting a passenger or item procured through the App. The settlement formula will
distribute the funds (after the deduction of fees and expenses) in proportion to the number of On
Trip miles driven.

The exact amount each such Class Member will receive cannot be calculated until (1) the Court
approves the Settlement; (2) amounts are deducted from the Settlement Fund for the costs of
providing notice to the Class, administering the settlement, paying lawyers’ fees and expenses,
paying taxes and tax-related expenses, and making enhancement payments approved by the
Court; and (3) the Settlement Administrator determines the number of Class Members who
excluded themselves, submitted valid claims, and after payments are made, successfully received
their payment.

Approximately 60 days after final approval of the settlement, initial settlement shares will be
distributed. Approximately 180 days later, all remaining unclaimed funds will be distributed to
class members who received initial shares (so long as their residual payment will exceed $100.)
After this final distribution, all unclaimed funds that remain from the amount allocated to
California drivers will be distributed to the Legal Aid at Work, and all unclaimed funds that
remain from the amount allocated to Massachusetts drivers will be distributed to Greater Boston
Legal Services.

10.      What if I disagree with my payment?

There is a process in the Settlement for you to challenge the determination of the amount of your
Settlement Payment. The Settlement Administrator, with input from counsel for Plaintiffs, the
Settlement Class Members, and Uber, will determine the amount of each Settlement Payment


                        QUESTIONS? VISIT www.[______________].com
                                           9
             Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 11 of 16




and will resolve any objections to your payment amount. You will receive further details
regarding this process in the letter you will receive regarding your payment.

                 HOW YOU GET A PAYMENT—SUBMITTING A CLAIM
11.    How can I get a payment?

To qualify for a payment, you must submit a claim, either electronically or through a paper claim
form.

To submit a claim electronically, you may CLICK THIS LINK to access the claim portal. Or
you can go to www. [__].com and enter your Claimant ID and Verification Number, provided
below, and follow the instructions that appear. [Website name will be linked to website where
claims can be submitted.]

       Claimant ID: [__]
       Verification Number: [__]

To submit a claim by paper, you can click HERE to download and print a claim form.                  Formatted: Font: Bold
Alternatively, you can contact the Settlement Administrator at [phone] or [email], and the
Administrator will send you a paper copy. Paper claim forms must be submitted to the address
listed below.

When you fill out your claim form—either electronically or through a paper form—you must
provide your name, current address, social security number, and the telephone number and email
address you used to sign up for a driver account with Uber. In order to receive a monetary
payment from the Settlement, you must submit your claim no later than [__].

If you submit a claim to receive a monetary payment, your settlement payment will be mailed to
the address you provide on your claim form. You are responsible for ensuring that the
Settlement Administrator has your correct mailing information.

If you need to update your mailing information after submitting your claim, you may write to the
Settlement Administrator at the following address:

       Uber Class Action Settlement
       Settlement Administrator
       c/o [__]

You can also update your information via email to [__]@[__].com.

Please include your Claimant ID on any correspondence sent to the Settlement Administrator.

If you do not keep your address current with the Settlement Administrator, your
Settlement payment may be delayed and it is possible that you will not receive your
Settlement payment.


                      QUESTIONS? VISIT www.[______________].com
                                        10
             Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 12 of 16




12.    When would I get my payment?

The Court will hold a hearing—called a “Fairness Hearing”—on July __, 2019, to decide
whether to approve the Settlement. If the Court approves the Settlement after the Fairness
Hearing, it is anticipated that you would receive your payment in the second half of 2019.
However, if there are appeals, it may take time to resolve them, perhaps more than a year.
Everyone who submits a claim will be informed of the progress of the Settlement. Please be
patient.


13.    What am I giving up by staying in the case and getting a payment?

Unless you exclude yourself, you are staying in the Settlement Class, and that means that you
can’t sue, continue to sue, or be part of any other lawsuit against Uber about the legal issues
addressed in these lawsuits (see explanation of “Settlement Class Members’ Released Claims” in
response to Question No. 8). It also means that all of the Court’s orders will apply to you and
legally bind you. If you submit a claim, you will agree to a “Release of Claims,” available
online as part of the claim submission process, which describes exactly the legal claims that you
give up if you get Settlement benefits.


                           THE LAWYERS REPRESENTING YOU
14.    Do I have a lawyer in this case?

You do not need to hire your own lawyer. The Court decided that Ms. Shannon Liss-Riordan,
Esq., and Ms. Adelaide Pagano, Esq. of the law firm Lichten & Liss-Riordan, P.C. are qualified
to represent you and all Settlement Class Members. These lawyers are called “Class Counsel.”
They are experienced in handling similar cases against other defendants. If you have questions
about the lawsuit or your rights in this case, you can contact them at the address below:

                                        Class Counsel
                                  Shannon Liss-Riordan, Esq.
                                    Adelaide Pagano, Esq.
                              LICHTEN & LISS-RIORDAN, P.C.
                                729 Boylston Street, Suite 2000
                                      Boston, MA 02116
                                       (855) 590-2600
                                   uberlawsuit@llrlaw.com


You and other Settlement Class Members will not be separately charged for these lawyers. If
you want to be represented by your own lawyer, you may hire one at your own expense.




                      QUESTIONS? VISIT www.[______________].com
                                        11
             Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 13 of 16




15.    How will the Lawyers and Class Representatives be paid?

Class Counsel will ask the Court for fees up to 25% of the gross Settlement Fund and costs
incurred for prosecuting these actions. Class Counsel will ask for enhancement payments for the
Class Representatives for their services as Representatives and for their efforts in bringing this
case. The combined sum of all enhancement payments—to Class Representatives and the other
drivers—shall not exceed $40,000. The actual amounts of fees and costs awarded to Class
Counsel and the actual amounts of the enhancement payments will be determined by the Court.

                EXCLUDING YOURSELF FROM THE SETTLEMENT
16.    What does it mean to request exclusion from the Settlement?

If you don’t want a payment from this Settlement, but you want to keep the right to sue or
continue to sue Uber, on your own, about the legal issues in this case, then you must take steps to
get out. This is called excluding yourself—or is sometimes referred to as “opting out” of the
Settlement Class.

If you come within the Settlement Class definition, you will be a member of the Settlement Class
and will be bound by the Settlement unless you exclude yourself. Being “bound by the
settlement” means that you will be precluded from bringing, or participating as a claimant in, a
similar lawsuit. Persons who exclude themselves from the Settlement Class will not be bound by
the terms of the Settlement, including the release of their claims and the eligibility to receive any
monetary benefits.

You cannot exclude yourself from the Settlement Class if you wish to object to the Settlement
and/or appear and be heard before the Court during the Fairness Hearing. This is because you
need to be a Settlement Class Member affected by the Settlement to object or appear.

17.    How do I ask the Court to exclude me from the Settlement?

To exclude yourself from this settlement, you must send a letter by mail, postmarked on or
before [__] or by email on or before [ ] to the Settlement Administrator at the following
address:

       Uber Class Action Settlement
       Settlement Administrator
       c/o [__]
       [email]@[__].com

Your letter must contain: (1) a clear statement that you wish to be excluded from the Settlement
in O’Connor, et al. v. Uber Technologies, Inc. and Yucesoy, et al. v. Uber Technologies, Inc., et
al.; (2) your name (and former names, if any), address, phone number, and email address that
you used when using the Uber Application to drive; and (3) your signature (or the signature of
your legally-authorized representative).



                       QUESTIONS? VISIT www.[______________].com
                                         12
             Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 14 of 16




If, before the deadline, you request to be excluded from the Settlement, you will not receive any
payment under the settlement and you will not be bound by anything that happens in this case.

18.    If I don’t exclude myself, can I sue Uber for the same thing later?

No. Unless you exclude yourself, you give up the right to sue Uber for the claims that this
Settlement resolves. If you have a pending lawsuit, speak to your lawyer in that lawsuit
immediately. You must exclude yourself from this Settlement Class to continue your own
lawsuit. Remember, the exclusion deadline is [__].


19.    If I exclude myself, can I get money from this Settlement?

No. If you exclude yourself, do not submit a claim to ask for any money. However, you
may sue, continue to sue, or be part of a different lawsuit against Uber.

                         OBJECTING TO THE SETTLEMENT
20.    What if I do not like the Settlement?

If you are a Settlement Class Member, you can object to the Settlement if you don’t like any part
of it. You can give reasons why you think the Court should not approve it. The Court will
consider your views. You can ask the Court to deny approval by filing an objection. You can’t
ask the Court to order a different settlement; the Court can only approve or reject the settlement.
If the Court denies approval, no settlement payments will be sent out and the lawsuit will
continue. If that is what you want to happen, you must object. If the Court rejects your
objection, you will still be bound by the terms of the Settlement, but you will also receive a
Settlement Payment.

Any objection to the proposed settlement must be in writing. If you file a timely written
objection, you may, but are not required to, appear at the Final Approval Hearing, either in
person or through your own attorney. If you appear through your own attorney, you are
responsible for hiring and paying that attorney. All written objections and supporting papers
must (a) clearly identify the case names and numbers (O’Connor, et al. v. Uber Technologies,
Inc., Case No. 13-3826 and Yucesoy, et al. v. Uber Technologies, Inc., et al., Case No. 15-0262),
(b) be submitted to the Court either by mailing them to the Class Action Clerk, United States
District Court for the Northern District of California, 450 Golden Gate Avenue, 17th Floor, San
Francisco, CA, 94102, or by filing them in person at any location of the United States District
Court for the Northern District of California, and (c) be filed or postmarked on or before
[Exclusion/Objection Deadline].

Your written objection must contain: (1) your full name, address, telephone number, and
signature; (2) a heading that clearly refers to these cases, O’Connor, et al. v. Uber Technologies,
Inc., Case No. 13-3826 and Yucesoy, et al. v. Uber Technologies, Inc., et al., Case No. 15-0262;
(3) a statement of the specific reasons for your objection; and (4) a statement of whether you
intend to appear at the Fairness Hearing, either in person or by having a lawyer represent you,

                      QUESTIONS? VISIT www.[______________].com
                                        13
             Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 15 of 16




and, if you will have a lawyer represent you, a statement identifying that lawyer by name, bar
number, address, and telephone number.

Your objection must be signed by you (or your legally-authorized representative), even if you are
represented by a lawyer. If your objections do not meet all of the requirements set forth in this
section, they will be deemed invalid.

21.    What is the difference between objecting and excluding?

Objecting is simply telling the Court that you don’t like something about the Settlement.
You can object only if you stay in the Settlement Class. Excluding yourself is telling the Court
that you don’t want to be part of the Settlement Class. If you exclude yourself, you cannot object
to the Settlement because the cases no longer affect you.

                            THE COURT’S FAIRNESS HEARING
22.    When and where will the Court determine whether to approve the Settlement?

The Court has preliminarily approved the Settlement and will hold a hearing, called a Fairness
Hearing, to decide whether to give final approval to the settlement. At the Fairness Hearing, the
Court will consider whether the Settlement is fair, reasonable, and adequate and will consider
Class Counsel’s request for service awards on behalf of the Class Representatives described in
response to Question No. 15, and Class Counsel’s request for attorneys’ fees and expenses. The
Court will also consider objections and may grant permission for objectors to speak. The Court
may decide these issues at the Fairness Hearing or take them under consideration and decide the
issues at a later time. We do not know how long these decisions will take.

The Court has scheduled a Fairness Hearing at [time] on July __, 2019, at the United States
District Court, Northern District of California, 450 Golden Gate Avenue, Courtroom 5, 17th
Floor, San Francisco, CA 94102. The Fairness Hearing may be continued or rescheduled by the
Court without further notice. Settlement Class Members should check the settlement website by
visiting www.[_________].com or should check the Court’s PACER site (available for a fee at
https://ecf.cand.uscourts.gov) to confirm the date of the Fairness Hearing.


23.    Do I have to come to the Fairness Hearing?

No. You are not required to come to the Fairness Hearing, but you are welcome to come at your
own expense if you so desire.

Settlement Class Members who object to the Settlement do not need to attend the Fairness
Hearing for their objections to be considered. If you wish to appear either personally or through
your own attorney at the Fairness Hearing, you must send both a timely objection and a notice of
intention to appear to the Clerk of the Court and send a copy to the Settlement Administrator at
the addresses set forth above in the response to Question No. 20 no later than [date].



                      QUESTIONS? VISIT www.[______________].com
                                        14
             Case 3:13-cv-03826-EMC Document 928-1 Filed 03/20/19 Page 16 of 16




Your notice of intention to appear must include copies of any papers or other evidence that you
or your lawyer will present at the hearing. Any Settlement Class Member who does not file and
serve a notice of intention to appear in accordance with these instructions will not be allowed to
speak at any hearing, including the Fairness Hearing, concerning this Settlement.

24.    What if the Settlement is not approved?

If the Settlement is not granted final approval, the O’Connor lawsuit and the Yucesoy lawsuit
will proceed, and none of the agreements set forth in this notice will be valid or enforceable.

                                    IF YOU DO NOTHING
25.    What happens if I do nothing at all?

If you do nothing, you’ll get no money from this Settlement. But, unless you exclude yourself,
you won’t be able to start a lawsuit, continue with a lawsuit, or be part of any other lawsuit
against Uber about the legal issues in these cases, ever again.

                              GETTING MORE INFORMATION
26.    How do I get more information about the Settlement?

This notice summarizes the proposed settlement. For the precise terms and conditions of the
settlement, please see the settlement agreement available at www.[_________].com, by
contacting class counsel at Lichten & Liss-Riordan, P.C. 729 Boylston Street, Suite 2000,
Boston, MA 02116, uberlawsuit@llrlaw.com, or by accessing the Court docket in this case, for a
fee, through the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk of the Court for the United
States District Court for the Northern District of California, 450 Golden Gate Avenue San
Francisco, CA 94102-3489 between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding
Court holidays.


PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE
TO INQUIRE ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.




                      QUESTIONS? VISIT www.[______________].com
                                        15
